COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


PHYLLIS A. FILOSO
                                                                MEMORANDUM OPINION*
v.     Record No. 2587-04-4                                         PER CURIAM
                                                                   MARCH 15, 2005
PRINCE WILLIAM COUNTY
 SCHOOL BOARD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Phyllis A. Filoso, pro se, on briefs).

                 (Thomas C. Palmer, Jr.; Brault Palmer Grove White & Steinhilber
                 LLP, on brief), for appellee.


       Phyllis A. Filoso appeals a decision of the Workers’ Compensation Commission denying

her claim for temporary total disability benefits and medical benefits. The commission ruled that

her claim is barred by the statute of limitations. The commission also noted that Filoso appealed

the denial of her claim in VWC File No. 211-37-67, but that she did not appeal the denials of her

two claims in VWC File Nos. 208-26-19 and 208-77-64. We have reviewed the record and the

commission’s opinion, and we hold that the record establishes no reversible error. Accordingly,

for the reasons stated by the commission in its final opinion, we affirm the commission’s ruling

that the claim is barred by the statute of limitations. See Filoso v. Prince William (County of)

School Board, VWC File Nos. 208-26-19, 208-77-64, 211-37-67 (Oct. 5, 2004). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Filoso filed a “Motion to Amend Designation of Appendix” and a “Motion for Extension

of Time” and “Motion for Sanctions.” The School Board filed an “Appellee’s Opposition to

Appellant’s Motion to Amend Appendix and Motion for Extension of Time” and a “Motion to

Dismiss.” Upon consideration of these motions and pleadings, we deny the motions.

                                                                                    Affirmed.




                                          -2-